Exhibit 10.10

June 22, 2006

To:

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD 20878

Attn: Mr. Tim Pearson, Vice President Finance and Treasurer

Telephone: (301) 398-4470

Facsimile: (301) 398-9470

From:

UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

Attn: Adam Frieman

Telephone: (212) 821-2100

Facsimile: (212) 821-4610

Re:

Convertible Bond Hedge Transaction

 

(UBS Reference Number:__________________)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between UBS AG, London Branch
(“Dealer”) represented by UBS Securities LLC (“Agent”) as its agent, and
MedImmune, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of June 28, 2006
between Counterparty and The Bank of New York, as trustee (the “Indenture”)
relating to the USD 500,000,000 principal amount of 1.625% Convertible Notes due
July 15, 2013 (the “Convertible Notes”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

 



 

 

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

June 22, 2006

 

Effective Date:

June 28, 2006

 

Option Style:

Modified American, as described under “Procedures for Exercise” below.

 

Option Type:

Call

 

Seller:

Dealer

 

Buyer:

Counterparty

 

Shares:

The Common Stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“MEDI”).

 

Number of Options:

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes; provided that the Number of Options shall be increased as of
the date of exercise by UBS Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives of the Initial Purchasers (as defined in
the Purchase Agreement), of their option pursuant to the second paragraph of
Section 1 of the Purchase Agreement dated as of June 22, 2006 between
Counterparty and UBS Securities LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as representatives of the Initial Purchasers thereto (the “Purchase
Agreement”) by the number of Convertible Notes in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”). Such increase in the Number of Options shall be
on substantially identical terms, including pricing, as initially set forth in
this Confirmation. For the avoidance of doubt, the Number of Options outstanding
shall be reduced by each exercise of Options hereunder.

 

Option Entitlement:

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 10.05(f) or Section 10.08 of the Indenture).

 

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement.

 

Applicable Percentage:

50%

 

Number of Shares:

The product of the Number of Options and the Option Entitlement and the
Applicable Percentage.

 

Premium:

USD77,400,000 (Premium per Option USD309.60). If the Number of Options is
increased pursuant to the proviso to the definition of “Number of Options”
above, an additional Premium in an amount corresponding to the increase in the
Number of Options shall be paid on the Additional Premium

 

2

 



 

Payment Date.

 

Premium Payment Date:

The Effective Date

 

Additional Premium Payment Date:

The closing date for the purchase and sale of the Additional Convertible Notes.

 

Exchange:

NASDAQ National Market System

 

Related Exchange:

All Exchanges

Procedures for Exercise:

 

Potential Exercise Dates:

Each Conversion Date.

 

Conversion Date:

Each “Conversion Date”, as defined in the Indenture, of Convertible Notes (such
Convertible Notes, the “Relevant Convertible Notes” for such Conversion Date).

Required Exercise on

 

Conversion Dates:

On each Conversion Date for Relevant Convertible Notes, a number of Options
equal to the number of Relevant Convertible Notes in denominations of USD1,000
principal amount submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture shall be automatically exercised, subject to
“Notice of Exercise” below.

 

Exercise Period:

The period from and excluding the Trade Date to and including the Expiration
Date.

 

Expiration Date:

The earlier of (x) last day on which any Convertible Notes remain outstanding
and (y) July 15, 2013.

 

Multiple Exercise:

Applicable, as provided above under “Required Exercise on Conversion Dates”.

 

Minimum Number of Options:

1

 

Maximum Number of Options:

Number of Options

 

Integral Multiple:

Not Applicable

 

Automatic Exercise:

As provided above under “Required Exercise on Conversion Dates”.

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty must notify Dealer in writing prior to 5:00
PM, New York City time, on the Exchange Business Day prior to the first Trading
Day of the “Cash Settlement Averaging Period”, as defined in the Indenture,
relating to the Relevant Convertible Notes converted on the Conversion Date
relating to the relevant Exercise Date (the “Notice Deadline”) of (i) the number
of Options being exercised on such Exercise Date and (ii) the scheduled
settlement date under the Indenture for the Relevant Convertible Notes converted
on the Conversion Date corresponding to such Exercise Date; provided, however,
that with respect to Convertible Notes converted during the period beginning on,
and including, the 33rd scheduled Trading Day (as such term is defined in the
Indenture) prior to the Maturity Date (as such term is defined in the Indenture)
for such Convertible Notes and ending on such Maturity Date, the Notice Deadline
shall be 5:00 PM, New York City time on

 

3

 



 

such Maturity Date; provided further that, notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Notice Deadline but prior to 5:00 PM New York City time, on the fifth
Exchange Business Day of such “Cash Settlement Averaging Period”, in which event
the Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice prior to the
Notice Deadline.

 

Dealer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

 

Giving Notice:

To: UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

Attn: Adam Frieman

Telephone: (212) 821-2100

Facsimile: (212) 821-4610

Settlement Terms:

 

Settlement Date:

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Relevant Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the later of (i) the date one Settlement Cycle following the final day of the
“Cash Settlement Averaging Period”, as defined in the Indenture, or (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Dealer of such Settlement Date prior to 5:00 PM, New York City time.

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, the product of the Applicable
Percentage and a number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of the Relevant
Convertible Notes converted on such Conversion Date pursuant to Section
10.02(A)(ii) of the Indenture (the “Convertible Obligation”); provided that such
obligation shall be determined excluding any Shares that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Notes as a result
of any adjustments to the Conversion Rate pursuant to Section 10.05(f) or
Section 10.08 of the Indenture. For the avoidance of doubt, if on any Conversion
Date, Counterparty is required to deliver Other Consideration to the holder(s)
of the Relevant Convertible Notes converted on such Conversion Date pursuant to
Section 10.02(A)(ii) of the Indenture, then in lieu of Shares, the Convertible
Obligation shall be payable in Other

 

4

 



 

Consideration.

 

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the “Cash Settlement Averaging Period”, as defined in the Indenture,
Counterparty shall give Dealer notice of the final number of Shares comprising
the Convertible Obligation (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise, as set forth
above, in any way).

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled” and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that “Buyer” is the issuer of
the Shares. “Net Share Settled” in relation to any Option means that Dealer is
obligated to deliver Shares hereunder.

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

Adjustments:

 

 

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 10.05(a), Section 10.05(b), Section
10.05(c) or Section 10.05(d) of the Indenture, the Calculation Agent shall make
the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture.

Extraordinary Events:

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in clause (i), clause
(ii) or clause (iii) of the first paragraph of Section 10.11 of the Indenture.

 

Tender Offer:

Applicable. Notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in Section
10.05(e) of the Indenture.

Consequences of Merger Events and

 

Tender Offers:

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of

 

5

 



 

Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under the Indenture; provided, however that the Calculation Agent may
limit or alter any such adjustment referenced in this paragraph so that the fair
value of the Transaction to the Dealer is not reduced as a result of such
adjustment; provided, further, that the immediately preceding proviso shall not
apply in connection with any Share-for-Other Merger Event in which the Other
Consideration consists solely of cash.

Nationalization, Insolvency

 

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

(a)

Change in Law:

Applicable

 

 

(b)

Failure to Deliver:

Applicable

 

 

(c)

Insolvency Filing:

Applicable

 

 

(d)

Hedging Disruption:

Applicable

 

 

(e)

Increased Cost of Hedging:

Not Applicable

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer

 

Determining Party:

For all applicable Additional Disruption Events, Dealer

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable; provided, however, that Agreements and Acknowledgments Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and agreements set forth herein.

 

Additional Acknowledgments:

Applicable

 

3. Calculation Agent:

Dealer

4. Account Details:

 

Dealer Payment Instructions:

 

 

 

UBS AG Stamford

 

 

SWIFT:

UBSWUS33XXX

 

 

Bank Routing: 026-007-993

 

 

Account Name: UBS AG, London Branch

Account No. : 101-WA-140007-000

 

 

Counterparty Payment Instructions:

 

 

 

6

 



 

 

To be provided by Counterparty.

5. Offices:

The Office of Dealer for the Transaction is:

UBS AG

100 Liverpool Street

London EC2M 2RH

United Kingdom

Telephone: +44 207 568 0687

Facsimile: +44 207 568 9895/6

 

The Office of Counterparty for the Transaction is: N/A

For the purpose of Section 10(c) of the Agreement, neither party is a
Multibranch Party.

6. Notices: For purposes of this Confirmation:

 

(a)

Address for notices or communications to Counterparty:

 

 

To:

MedImmune, Inc.

 

 

One MedImmune Way

 

 

Gaithersburg, MD 20878

 

 

Attn:

Mr. Tim Pearson, Vice President Finance and Treasurer

 

Telephone:

(301) 398-4470

 

 

Facsimile:

(301) 398-9470

 

 

 

(b)

Address for notices or communications to Dealer:

 

To:

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, NY 10171

 

 

Attn:

Adam Frieman

 

 

Telephone:

(212) 821-2100

 

 

Facsimile:

(212) 821-4610

 

 

With a copy to:

 

 

To:

Equities Legal Department

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attn:

David Kelly and Gordon Kiesling

 

Telephone:

(203) 719-0268

 

 

Facsimile:

(203) 719-5627

 

 

and:

 

 

To:

Equities Volatility Trading

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attn:

Namuk Cho and Bennett Lieberman

 

Telephone:

(203) 719-7330

 

 

Facsimile:

(203) 719-7910

 

 

7. Representations, Warranties and Agreements:

 

7

 



 

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

(i)           On the Trade Date, (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), taken together with the preliminary offering
memorandum and pricing term sheet relating to the Convertible Notes
(collectively, the “Offering Memorandum”), do not contain any untrue statement
of a material fact or any omission of a material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.

(ii)           As of the Trade Date, Counterparty shall not engage in, or be
engaged in, any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date (it being understood that
Counterparty makes no representation pursuant to this clause in respect of any
action or inaction taken by Dealer or any initial purchaser of the Convertible
Notes).

(iii)          On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except as disclosed in the Offering Memorandum (it being
understood that Counterparty makes no representation pursuant to this clause in
respect of any action or inaction taken by Dealer or any initial purchaser of
the Convertible Notes).

(iv)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties to Counterparty with respect to the appropriate
treatment by Counterparty of the Transaction under FASB Statements 149 or 150,
EITF Issue No. 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project. The parties hereby agree that all documentation
with respect to this Transaction is intended to qualify this Transaction as an
equity instrument for purposes of EITF 00-19. The Transaction and the
Convertible Notes are intended to be an “integrated transaction” for purposes of
section 1.1275-6 of the Treasury regulations promulgated under the Internal
Revenue Code of 1986, as amended.

(v)           Prior to the Trade Date, (x) Counterparty shall deliver to Dealer
a resolution of Counterparty’s board of directors authorizing the Transaction,
an executed U.S. Internal Revenue Service Form W-9 (or successor thereto) (the
“Counterparty Tax Form”) that eliminates U.S. federal backup withholding tax on
payments to Counterparty, and such other certificate or certificates as Dealer
shall reasonably request and (y) Dealer shall deliver to Counterparty an
executed U.S. Internal Revenue Services Form W-8BEN, W-8ECI or W-9 (as
appropriate) (or successor thereto) (the “Dealer Tax Form”) that eliminates U.S.
federal backup withholding tax on payments to Dealer. Counterparty shall deliver
a new Counterparty Tax Form (1) as soon as practicable upon learning that any
such form previously provided by Counterparty has become obsolete or incorrect,
and (2) as soon as practicable upon reasonable demand by Dealer. Dealer shall
deliver a new Dealer Tax Form (1) as soon as practicable upon learning that any
such form previously provided by Dealer has become obsolete or incorrect, and
(2) as soon as practicable upon reasonable demand by Counterparty.

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

8

 



 

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(viii)        On the Trade Date (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

(ix)          The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 3 of the Purchase Agreement are true and
correct in all material respects.

(x)           Counterparty understands that no obligations of Dealer to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d)           Each of Dealer and Counterparty agrees and acknowledges (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

8. Other Provisions:

(a)           Right to Extend. Dealer may postpone any Potential Exercise Date
or any other date of valuation or delivery by Dealer, with respect to some or
all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, based
on the advice of counsel, that such extension is reasonably required or
necessary for legal, regulatory or self-regulatory organization compliance by
Dealer in connection with purchases of Shares by Dealer in connection with its
hedging or settlement activity hereunder, determined as if Dealer were
Counterparty or an affiliated purchaser of Counterparty (it being understood
that in the event this subparagraph (a) is applicable to any delivery owed by
Dealer hereunder, Dealer shall make such delivery as soon thereafter as is
practicable).

(b)           Additional Termination Events. The occurrence of (i) an Amendment
Event or (ii) a Repayment Event shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement; provided that in the case of a Repayment Event the

 

9

 



 

Transaction shall be subject to termination only in respect of the number of
Convertible Notes that cease to be outstanding in connection with or as a result
of such Repayment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
waives any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer,
such consent not to be unreasonably withheld.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described), (C) any principal of any of the Convertible Notes is repaid prior to
the final maturity date of the Convertible Notes (whether following acceleration
of the Convertible Notes or otherwise), or (D) any Convertible Notes are
exchanged by or for the benefit of the holders thereof for any other securities
of Counterparty or any of its affiliates (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction;
provided that, in the case of clause (B) and clause (D), conversions of the
Convertible Notes pursuant to the terms of the Indenture as in effect on the
date hereof shall not be Repayment Events.

(c)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(k) below, Dealer shall
owe Counterparty any amount pursuant to Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (except in
the event of an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, that
resulted from an event or events within Counterparty’s control) (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 A.M. and 4:00 P.M. New York City time on the Announcement Date or Early
Termination Date, as applicable (“Notice of Share Termination”). Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Announcement Date or Early
Termination Date, as applicable:

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency or Nationalization, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other

 

10

 



 

consideration in lieu of fractional amounts of any securities) in such
Insolvency or Nationalization. If such Insolvency or Nationalization involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physical Settlement” shall be read as
references to “Share Termination Alternative” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units” and provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

 

(d)           Disposition of Hedge Shares. Dealer intends to conduct it hedging
activities in connection with the Transaction in a manner that it believes,
based on its good faith, reasonable judgment, will not require Counterparty to
register under the Securities Act or any state securities laws the Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction. Nevertheless, Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer and based on advice of counsel,
the Hedge Shares cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election: (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement for a registered offering, (B) use its reasonable
best efforts provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities (it being understood that the reasonable expenses of Dealer to be
paid by Counterparty in connection with such sale, including all reasonable fees
and expenses of counsel for Buyer, shall not exceed $200,000 in the aggregate);
provided, however, that if Dealer determines, in its sole reasonable discretion,
that it is not able to consummate such a registered offering, then clause (ii)
of this Section 8(d) shall apply; or (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, prepared by Counterparty in
consultation with nationally recognized outside counsel, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement; provided that in no event shall such
compensation take the form of a cash payment by Counterparty to Dealer).

(e)           Amendment to Equity Definitions and the Agreement. The following
amendment shall be made to the Equity Definitions and to the Agreement: Section
12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting from the
fourth line thereof the word “or” after the word “official” and inserting a
comma therefor, and (2) deleting the semi-colon at the end of subsection (B)
thereof and inserting the following words therefor “or (C) at Dealer’s option,
the occurrence of any of the events specified in Section 5(a)(vii) (1) through
(9) of the ISDA Master Agreement with respect to that Issuer.”

(f)            Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) in the case
of the first such

 

11

 



 

Repurchase Notice, is greater than 6% and (ii) in the case of any subsequent
Repurchase Notice, (A) is greater than 6% and (B) is greater by at least 0.5%
than the Notice Percentage included in the immediately preceding Repurchase
Notice. The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(f) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.

(g)           Transfer and Assignment. Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to any
of its affiliates with the prior written consent of Counterparty, so long as the
senior unsecured debt rating (“Credit Rating”) of such affiliate (or any
guarantor of its obligations under the Transaction) is equal to or greater than
the Credit Rating of Dealer, as specified by Standard and Poor’s Rating Services
or Moody’s Investor Service, Inc., at the time of such assignment or transfer.
In connection with any assignment or transfer pursuant to the immediately
preceding sentence, the guarantee of any guarantor of the relevant transferee’s
obligations under the Transaction shall constitute a Credit Support Document
under Agreement. If at any time at which the Equity Percentage exceeds 7.5%,
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer such that the Equity Percentage is reduced to
7.5% or less, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that the Equity Percentage following such partial termination
will be equal to or less than 7.5%. In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
or delivery shall be made pursuant to Section 6 of the Agreement as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the Number of Shares and (B) the
denominator of which is the number of Shares outstanding on such day.
Counterparty may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, to any party with the consent of
Dealer, such consent not to be unreasonably withheld.

(h)           Staggered Settlement. If the Staggered Settlement Equity
Percentage as of any Exchange Business Day during the relevant “Cash Settlement
Averaging Period”, as defined in the Indenture, is greater than 4.5%, Dealer
may, by notice to Counterparty prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i)           in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of such “Cash Settlement
Averaging Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

(ii)         the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

 

12

 



 

 

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
number of Shares that Dealer or any of its affiliates beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day, other than any
Shares so owned as a hedge of the Transaction, and (y) the Number of Shares and
(B) the denominator of which is the number of Shares outstanding on such day.

(i)            Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j)            Designation by Dealer. Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(k)           Netting and Set-off. Notwithstanding any provision of the
Agreement (including without limitation Section 6(f) thereof) and this
Confirmation (including without limitation this Section 8(k)) or any other
agreement between the parties to the contrary, (i) Counterparty shall not net or
set off its rights under the Transaction, if any, against its obligations
against Dealer under any other transaction or instrument; and (ii) Dealer shall
not net or set off its obligations under the Transaction, if any, against its
rights against Counterparty under any other transaction or instrument.

(l)            Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

(m)          Early Unwind. In the event the sale by Counterparty of the
Convertible Notes is not consummated with the initial purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on June
30, 2006 (or such later date as agreed upon by the parties) (June 30, 2006 or
such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Dealer and
Counterparty thereunder shall be cancelled and terminated, (ii) all payments
previously made hereunder shall be returned to the person making such payment,
including all payments of premium and (iii) Counterparty shall pay to Dealer,
other than in cases involving a breach of the Purchase Agreement by the initial
purchasers, an amount in cash equal to the aggregate amount of costs and
expenses relating to the unwinding of Dealer's hedging activities in respect of
the Transaction (including market losses incurred in reselling any Shares
purchased by Dealer or its affiliates in connection with such hedging
activities). Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(n)

ISDA Master Agreement Elections. For the purpose of Section 13(c) of the
Agreement,

Counterparty appoints as its Process Agent: Not applicable

Dealer appoints as its Process Agent: Agent

(o)           Recording of Conversations. Each party (i) consents to the
recording of telephone conversations between the trading, marketing and other
relevant personnel of the parties in connection with this Transaction, (ii)
agrees to obtain any necessary consent of, and give any necessary notice of such
recording to, its relevant personnel and (iii) agrees, to the extent permitted
by applicable law, that the recordings may be submitted in evidence in any
Proceedings.

 

13

 



 

 

(p)           Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(q)           Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(r)            Role of Agent. Each party agrees and acknowledges that (i) Agent
is acting as agent for both parties but does not guarantee the performance of
either party and neither Dealer nor Counterparty shall contact the other with
respect to any matter relating to the Transaction without the direct involvement
of Agent; (ii) Agent is not a member of the Securities Investor Protection
Corporation; (iii) Agent, Dealer and Counterparty each hereby acknowledges that
any transactions by Dealer or Agent in the Shares will be undertaken by Dealer
or Agent, as the case may, as principal for its own account; (iv) all of the
actions to be taken by Dealer and Agent in connection with the Transaction,
including but not limited to any exercise of any rights with respect to the
Options, shall be taken by Dealer or Agent independently and without any advance
or subsequent consultation with Counterparty; and (v) Agent is hereby authorized
to act as agent for Counterparty only to the extent required to satisfy the
requirements of Rule 15a-6 under the Exchange Act in respect of the Options
described hereunder.

 

14

 



 

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Risk Management (Corporates), Facsimile No. (212)
821-4610.

Yours faithfully,

UBS AG, LONDON BRANCH

 

 

By:

/s/: Dmitriy Mandel

Name: Dmitriy Mandel

Title: Managing Director

 

 

By:

/s/: Brian Ward

Name: Brian Ward

Title: Executive Director

 

UBS SECURITIES LLC, as agent

 

 

By:

/s/: Dmitriy Mandel

Name: Dmitriy Mandel

Title: Managing Director

 

 

By:

/s/: Brian Ward

Name: Brian Ward

Title: Executive Director

 

Agreed and Accepted By:

 

MEDIMMUNE, INC.

 

By:

/s/: Lota S. Zoth

Name: Lota S. Zoth

Title: Senior Vice President and Chief Executive Officer

 

 

 

 

 